             Case 1:19-cv-00732-SKO Document 23 Filed 12/07/20 Page 1 of 4


 1
     Jonathan O. Peña, Esq.
 2   CA Bar ID No.: 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
 4   Fresno, CA 93721
 5   Telephone: 559-439-9700
     Facsimile: 559-439-9723
 6   Email: info@jonathanpena.com
 7   Attorney for Plaintiff, John Patrick Hyde

 8
 9                       UNITED STATES DISTRICT COURT
10                  FOR THE EASTERN DISTRICT OF CALIFORNIA
                                FRESNO DIVISION
11
12 JOHN PATRICK HYDE,                         Case No. 1:19-CV-00732-SKO

13               Plaintiff,                   STIPULATION AND ORDER FOR
14                                            THE AWARD AND PAYMENT OF
                        v.                    ATTORNEY FEES AND EXPENSES
15                                            PURSUANT TO THE EQUAL ACCESS
16 ANDREW SAUL, Commissioner of               TO JUSTICE ACT
   Social Security,
17                                            (Doc. 22)
18            Defendant.
19
20
           IT IS HEREBY STIPULATED by and between the parties through their
21
     undersigned counsel, subject to the approval of the Court, that Plaintiff be awarded
22
     attorney fees and expenses in the amount of SIX THOUSAND SEVEN-HUNDRED
23
24 FIFTY DOLLARS and 00/100, ($6,750.00), under the Equal Access to Justice Act
25 (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal
26 services rendered on behalf of Plaintiff by counsel in connection with this civil action,
27 in accordance with 28 U.S.C. § 2412(d).
28
             Case 1:19-cv-00732-SKO Document 23 Filed 12/07/20 Page 2 of 4


 1         After the Court issues an order for EAJA fees to Plaintiff, the government will
 2 consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
 3 Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
 4 to honor the assignment will depend on whether the fees are subject to any offset
 5 allowed under the United States Department of the Treasury’s Offset Program. After
 6
   the order for EAJA fees is entered, the government will determine whether they are
 7
   subject to any offset.
 8
          Fees shall be made payable to Plaintiff, but if the Department of the Treasury
 9
   determines that Plaintiff does not owe a federal debt, then the government shall cause
10
   the payment of fees, expenses and costs to be made directly to Counsel, pursuant to
11
   the assignment executed by Plaintiff. Any payments made shall be delivered to
12
   Plaintiff’s counsel, Jonathan O. Peña.
13
          This stipulation constitutes a compromise settlement of Plaintiff’s request for
14
   EAJA attorney fees, and does not constitute an admission of liability on the part of
15
   Defendant under the EAJA or otherwise. Payment of the agreed amount shall
16
   constitute a complete release from, and bar to, any and all claims that Plaintiff and/or
17
   Counsel including Counsel’s firm may have relating to EAJA attorney fees in
18
   connection with this action.
19
          This award is without prejudice to the rights of Counsel and/or Counsel’s firm
20
   to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the
21
   savings clause provisions of the EAJA.
22
                                           Respectfully submitted,
23
24
     Dated: November 10, 2020                           /s/ Jonathan O. Peña
25                                         JONATHAN O. PEÑA
26                                         Attorney for Plaintiff
27
     Dated: December 1, 2020               McGREGOR W. SCOTT
28
                                               -2-
     Case 1:19-cv-00732-SKO Document 23 Filed 12/07/20 Page 3 of 4


 1                              United States Attorney
                                DEBORAH LEE STACHEL
 2                              Regional Chief Counsel, Region IX
 3                              Social Security Administration

 4                           By: _*_Marcelo N. Illarmo
 5                              Marcelo N. Illarmo
                                Special Assistant U.S. Attorney
 6                              Attorneys for Defendant
 7                              (*Permission to use electronic signature
                                obtained via email on December 1, 2020).
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    -3-
            Case 1:19-cv-00732-SKO Document 23 Filed 12/07/20 Page 4 of 4


 1                                        ORDER

 2        Based upon the parties’ above “Stipulation for the Award and Payment of Equal
 3 Access to Justice Act Fees and Expenses” (the “Stipulation”) (Doc. 22),
 4        IT IS ORDERED that fees and expenses in the amount of SIX THOUSAND
 5 SEVEN HUNDRED FIFTY DOLLARS ($6,750.00) as authorized by 28 U.S.C. § 2412
 6 be awarded subject to the terms of the Stipulation.
 7
 8 IT IS SO ORDERED.
 9
10
   Dated: December 4, 2020                            /s/   Sheila K. Oberto   .
                                             UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -4-
